               Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 1 of 27                                                                 FILED
                                                                                                                                    2019 Sep-25 PM 03:25
 .em_se 7 (Rey. IO/l6) Complaint for Employment Discrimination                                                                      U.S. DISTRICT COURT
                                                                                                                                        N.D. OF ALABAMA




                                            United States District Court
                                                for the          rro
                                                                Z"1                                         L '-· I   t_ '--'
                                    NORTHERN DISTRICT OF ALABAMA


 ALLISON BRELAND CROTWELL                                                        }
                                                                                                                                    ...
                                                                                 }
                                Plaintiff                                        }
 (Write your full name. No more than one plaintiffma.V be named in a prose       }
 complaint)
                                                                                 }
                                                                                 }
                                                                                 }
 v.                                                                              }   Case No.:Q: \   Q- ~\) '\'6'.-o(o-,:St;()
                                                                                 }             (lo bejiffed in by the Clerk's Office)
                                                                                 }
                                                                                 }   JURYTRIALX]               Yes              D   No
                                                                                 }
                                                                                 }
ST. VINCENT'S HEAL TH SYTEM AND                                                  }
ASCENSION HEAL TH.                                                               }
                                                                                 }
                             Defendant(s),                                       }
 (Write the fall name of each defendant who is being sued. ff the names of all   }
 defendants cannot fit in lhe space above, please write "see attached" in the
 space and attach an additional page with the full list of names)




                                COMPLAINT FOR EMPLOYMENT DISCRIMINATION

 I.         The Parties to This Complaint
            A.         The Plaintiff
                       Name                                          Allison Breland Crotwell
                       Street Address                                ~25=0=5~0=ld~O=a=k~L"'an"""e----------~
                       City and County                               Vestavia Hills, Jefferson County
                       State and Zip Code                            Alabama 35243
                       Telephone Number                              ""-20"'5, __-_.4_._1"-0---"9'--'1""'2-"8------------~
                       E-mail Address (if known)                     AllisonBCrotwell@gmail.com
                       ~           Check here to receive electronic notice through the e-mail listed above. By
                                   checking this box, the undersigned consents to electronic service and waives
                                   the right to personal service by first class mail pursuant to Federal Rule of
                                   Civil Procedure S(b)(2), except with regard to service of a summons and
                                   complaint. The Notice of Electronic Filing will allow one free look at the
                                   document, and any attached PDF may be printed and saved.

                                                                  Page 1 of9
             Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 2 of 27
IE._Se 7 (Rey. 10/16) Complaint for Employment Discrimination




Basis for Jurisdiction and Venue


      1. This action arises under the Americans with Disabilities Act of 1990, 42 U .S.C. §§ 12101-
      12213, as amended ("ADA"), 28 U.S.C. § 1343(a)(4). This Court maintains subject matter
      jurisdiction under 28 U.S.C. § 1343(a)(4), 1337, 29 U.S.C. §2611 et seq, violations of Title
      VI, Title VII, Section 504 and Title IX.


      2. Venue is proper in this Court as the unlawful employment practices alleged herein have
      been committed within the Northern District of Alabama.


      3. Courts have recognized for many years that harassment based on protected categories may
      give rise to violations of Title VI, Title VII, Section 504, and Title IX.


          B.         The Defendant(s)
                     Provide the information below for each defendant named in the complaint, whether
                     the defendant is an individual, a government agency, an organization or a
                     corporation. For an individual defendant, include the person's job or title (if known).
                     Attach additional pages if needed.


                     Defendant No. I
                                Name                                    St. \f_ii:went's Health Syst~m_ --···
                                Job or Title (if known)
                                Street Address                          801 St. Vincent's Drive
                                City and County                         Birmingham, Jefferson
                                State and Zip Code                      Alabama, 35205 _ _ __
                                Telephone Number                        205-939· 7000
                                E-mail Address (if known)

                     Defendant No. 2
                                Name                                    Ascension Health
                                Job or Title (if known)
                                Street Address                          IO 1 South Hadley Road, Suite
                                City and County                         St. Louis, St. Louis County
                                                                Page 2 of9
             Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 3 of 27
Em.Se 7 (Rey. 10/16) Complaint for Employment Discrimination

                               State and Zip Code                      Missouri 63105
                               Telephone Number                        314-733-8000
                               E-mail Address (if known)

                    Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)



          C.         The Defendant(s)
                     Provide the information below for each defendant named in the complaint, whether
                     the defendant is an individual, a government agency, an organization or a
                     corporation. For an individual defendant, include the person's job or title (if known).
                     Attach additional pages if needed.


                     Defendant No. I
                               Name                                    St. Vincent's Health System
                               Job or Title (if known)
                               Street Address                          801 St. Vincent's Drive
                               City and County                         Birmingham, Jefferson
                               State and Zip Code                      Alabama 35205
                                Telephone Number                       205-939- 7000
                                E-mail Addre.ss (if known)

                     Defendant No. 2
                                Name                                   Ascension Health
                                Job or Title (if known)
                                Street Address                         IOI South Hadley Road. Suite
                                City and County                        St. Louis. St. Louis County
                                State and Zip Code                     _,_M=1=·s=so=u=re..i--"6"'3-"'l_,,.0=5_ _ _ _ _ _ _ _ __
                                                               Page 3 of9
             Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 4 of 27
£ro..Se 7 (Rey. 10/16) Complaint for Employn1ent Discrimination

                                Telephone Number                          314-733-8000
                                E-mail Address (if known)

                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                 State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                      Defendant No. 4
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Addre"ss (if known)



           D.         Place of Employment
                      The address at which I sought employment or was employed by the defendant(s)
                      IS'.

                                 Name                                     St. Vincent's Health System
                                 Street Address                           801 St. Vincent's Drive
                                 City and County                          Birmingham, Jefferson
                                 State and Zip Code                       Alabama 35205
                                 Telephone Number                         205-939-7000



 II.       Basis for Jurisdiction
           This action is brought for discrimination in employment pursuant to (check all that

                                                                  Page 4 of9
              Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 5 of 27
em_se 7 (Rey. 10/16) Complaint for Employment Discrimination


          apply):
          D           Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to
                      2000e-l 7 (race color, gender, religion, national origin).
                      (Note: In order to bring suit in.federal district court under Title VII, you must first
                      obtain a Notice of Right to Sue letter from the Equal Employment Opportunity
                      Commission.)
          D           Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to
                      634.
                      (Note: In order to bring suit in.federal district court under the Age Discrimination
                      in Employment Act, you must first file a charge with the Equal Employment
                      Opportunity Commission.)


                      Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to
                      12117.
                      (Note: In order to bring suit in federal district court under the Americans with
                      Disabilities Act, you must first obtain a Notice of Right to Sue letter from the Equal
                      Employment Opportunity Commission.)
                      Other federal law (specify the.federal law):

                      Retaliation as outlined in Section VIII, Title VI

                      Relevant state law (specify, if known):

            'I,....   Code of Alabama 25-8-57

             '1,.     Code of Alabama Section 12-16-8.1

III.      Statement of Claim
          Write a short and plain statement of the claim. Do not make legal arguments. State as
          briefly as possible the facts showing that plaintiff is entitled to the damages or other relief
          sought. State how each defendant was involved and what each defendant did that caused
          the plaintiff harm or violated the plaintiffs rights, including the dates and places of that
          involvement or conduct. If more than one claim is asserted, number each claim and write
          a short and plain statement of each claim in a separate paragraph. Attach additional pages
          if needed.

                                                               Page 5 of9
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 6 of 27




                                      1. Statement of Claim

                     Violation of the American with Disabilities Right Act

46. I reallege and incorporate by reference paragraphs I through 45 as if fully stated herein.


47. I am an individual with a disability as defined under the Americans With Disabilities Act of

1990, as amended.


48. I was discriminated against by the Defendant for my disability under the American With

Disabilities Act of 1990, as amended through verbal and written discriminatory remarks.


49. The Defendants terminated me on the basis ofmy disability through a progressive process

used by the Defendant called, Positive Redirection, which was instituted I filed an ethics

complaint against my employer for disability discrimination.


50. The actions of Defendants constituted discrimination against me due to my disability.


51. The Defendants purposefully and intentionally discriminated against me by terminating me

due to my disability.


52. The actions and inactions of Defendants constituted interference, coercion, and intimidation

of me in the exercise and enjoyment of my rights as protected by the ADA, in violation of 42

U.S.C. § 12203(b).


53. The actions and inactions of Defendants violated 42 U.S.C. § 12203(a) and (b).


54. I have and will continue in the future to suffer pecuniary and non- pecuniary losses as a direct

result ofmy violation of 42 U.S.C. § 12203(a) and (b).
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 7 of 27




                                      2. Statement of Claim

                                            Retaliation


55. I reallege and incorporate by reference paragraphs I through 40 as if fully stated herein.


56. The Defendant unlawfully retaliated against me in violation of Title VII.


57. The Defendants actions were intentional, willful, and done in reckless disregard ofmy legal

rights, and therefore, the Defendant acted in bad faith.


58. I suffered damages as a result of the Defendant's unlawful actions.


59. The actions and inactions of Defendants constituted interference, coercion, and intimidation

of me in the exercise and enjoyment of my rights as protected by the ADA, in violation of Title

VII.
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 8 of 27




                                      3. Statement of Claim

                             Failure to accommodate my disability

60. I reallege and incorporate by reference paragraphs I through 40 as if fully stated herein.


61. I am an individual with a disability as defined under the Americans With Disabilities Act of

1990, as amended.


62. I was discriminated against by the Defendant for my disability under the American With

Disabilities Act of 1990, as amended by the revocation of disability accommodations approved

and implemented by the Defendant.


63. I filed for formal disability accommodations on February 7, 2017. The disability

accommodations were approved on February 17, 2017 and the Defendant failed to implement

approved disability accommodations, a violation of the American With Disabilities Act of 1990.


64. Throughout the time that my disability accommodations were not implemented I was placed

through a progressive process used by the Defendant called, Positive Redirection, and was not

allowed to exercise the reasonable accommodations that were approved, a violation of the

American With Disabilities Act of 1990.


65. On multiple occasions I emailed and verbally followed up with the Defendant requesting the

implementation of my disability accommodations. My efforts to work with the Defendant to

implement my disability accommodations were in accordance with the American With

Disabilities Act of 1990
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 9 of 27




66. The inactions of the Defendants to purposefully implement my approved disability

accommodations. constituted interference, coercion, and intimidation of me in the exercise and

enjoyment ofmy rights as protected by the ADA, in violation of42 U.S.C. § 12203(b).


67. The failure of Defendants to implement my approved disability accommodations violated 42

U.S.C. § 12203(a) and (b).


68. Due to the Defendants lack of implementing my approved disability accommodations I have

and will continue in the future to suffer pecuniary and non- pecuniary losses as a direct result of

my violation of 42 U.S.C. § !2203(a) and (b).
            Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 10 of 27
.em.Se 7 (Rey. 10/16) Complaint for Employment Discrimination

          Please See Attached:

          1. Statement of Claim: Violation of the American with Disabilities Right Act

          2. Statement of Claim: Retaliation

          3. Statement of Claim: Failure to accommodate my disability



          A.         The discriminatory conduct of which I complain in this action includes (check all
                     that apply):
                     D          Failure to hire me
                     ~         Termination of my employment
                     D          Failure to promote me
                     ~          Failure to accommodate my disability
                     D          Unequal terms and conditions of my employment

                     ~          Retaliation

                      D         Other acts (,pecify): ~ - - - - - - - -
                                (Note: Only those grounds raised in the charge filed with the Equal
                                Employment Opportunity Commission can be considered by the federal
                                district court under the federal employment discrimination statutes.)

           B.        It is my best recollection that the alleged discriminatory acts occurred on date(s):


                     October 18, 2016,
                     November 23, 2016,
                     February 6, 2017,
                      February 7, 2017,
                      February 8, 2017,
                      February 9, 2017,
                      February 20, 2017,
                      February 23, 2017,
                      February 28, 2017,
                      March 2, 2017,
                      March 6, 2017,
                      March 24, 2017,
                      April 7, 2017,
                      April 20, 2017,
                                                                Page 6 of9
             Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 11 of 27
:e.m..se 7 (Rey. 10/16) Complaint for Employment Discrimination

                     April 21, 2017,
                     April 24, 2017,
                     April 26, 2017




           C.         I believe that defendant(s) (check one):
                      D         is/are still committing these acts against me
                      ~         is/are not still committing these acts against me



           D.         Defendant(s) discriminated against me based on my (check all that apply and
                      explain):
                      D          race
                      D         color
                      D          gender/sex
                      D          religion
                      D          national origin
                      D          age (year of birth)
                                                        (only when asserting a claim of age discrimination)
                     )'l         disability or perceived disability (specify disability) Attention Deficit
                                 Hyperactivity' Disorder as outlined in the DSM V




           E.         The facts of my case are as follows. Attach additional pages if needed.


                        Please See Attached




                      (Note· As additional sunnortfor the facts· ofyour claim you may attach to thi5
                                                                  Page 7 of9
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 12 of 27




                                     The Facts ofMx Case


1. I am an individual with a disability as defined under the Americans With Disabilities Act of

1990, as amended.


2. I was hired by the Liz Moore, Vice President of Marketing & Communications on July 16,

2013, in the position of Marketing Manager for St. Vincent's Health System.


3. In or around January of2015 my responsibilities as a Manager & Communications Manager

for St. Vincent's Health System began in to include the managing and monitoring of all digital

marketing and communications efforts, which was in addition to my current workload and

responsibilities. The new work responsibilities included but were not limited to:


    •   creating, launching, and monitoring all paid social media including Facebook, Twitter,

        and Instagram for St. Vincent's Health System, each hospital, and all product service

        lines;

    •   search Engine Marketing for St. Vincent's Health System, each hospital, and all product

        service lines;

    •   representing St. Vincent's Health System on Ascension Health's national Digital

        Combinations Value Council - which was comprised of a group of digital marketing

        specialists from each Ascension Ministry Market who were working to create and

        implement digital policies, learn best practices and create digital guides for marketing

        and communications, and running test cases for digital innovations such as geographic

        wayfinding applications for Ascension Health hospitals.
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 13 of 27




   •   working with a third-party agency to organize, manage, and launch an Ascension wide

       effort to realign Facebook, Twitter, Instagram, and websites with the corporation,

       resulting in closer management of digital entities by Ascension and expanding the

       number of people who manage and administrate social media accounts for each ministry.


4. On March 11, 2016, I verbally requested a reasonable accommodation, for my Attention

Deficit Hyperactivity Disorder disability from my Supervisor, Liz Moore.


5. On March 24, 2016, Liz Moore approved my Attention Deficit Hyperactivity Disorder

disability accommodation via email.


6. On April 12, 2016, Lauren Thomason, who at that time was my peer and also a Marketing &

Communications Manager for St. Vincent's Health System went on maternity leave. I was

assigned to cover her job responsibilities, in addition to my workload. The responsibilities

included the management of St. Vincent Health System's East Hospital, the cardiology service

line, a new marketing campaign for the cardiology service line, and other service line marketing

initiatives for St. Vincent's East.



7. On or about July 15, 2016, Lauren Thomason returned to work and resumed the work

responsibilities I had taken on during her maternity leave.


8. On October 18, 2016. my colleague Lauren Thomason was made Interim Director of the

Marketing and Communications Department and subsequently became my manager.


9. On October 18, 2016, I asked Lauren Thomason about my Attention Deficit Hyperactivity

Disorder disability accommodation and she stated, "that was worked out between you and Liz
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 14 of 27




and I don't know the details about the arrangement, we will just have to see what happens, I am

new in this role and don't feel like I can commit to anything right now."


10. On November 23, 2016, Lauren Thomason, Director of Marketing & Commutations referred

to me as being, "stupid" and asked, if"! was not capable of doing my job, " and that I lacked,

"basic entry level skills."


11. On November 23, 2016 I told Lauren I was, "not stupid," and that"! would talk to my

psychiatrist about my current ADHD medications."


12. On or about November 28, 2016, I met with my psychiatrist and discussed medications and

the details of the November 23, 2016, meeting with Lauren Thomason.


13. On Friday, February 3, 2017, I emailed Lauren Thomason expressing work related concerns

including work-life balance, work hours which extended into weekends, nights, holidays, and

paid time off. The email also expressed concern about our department's workload, lack of

resources, and unreasonable deadlines.


14. On February 6, 2017, Lauren Thomason requested to meet with me after a team meeting.

During this meeting Lauren stated that she believed the email was disrespectful and that because,

my work was, "subpar at best, I had no right to give her feedback on her management of our

department." Mrs. Thomason Lauren went on to say, "you are frustrating to manage because you

have a hard time sitting down to focus and plan," and that I instead, "jump into projects." In the

email I talked about work-life balance, which angered her, and she asked me, "how can you even

talk about work-life balance," because "you work from home three days a week." I reminded her

my schedule was a disability accommodation approved by Liz Moore, Vice President of
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 15 of 27




Marketing & Communications before she became the director. Lauren stated, "I don't understand

why you can't just sit down, focus and get your work done at the office." Mrs. Thomason

abruptly ended our conversation and stated that she wanted to call a meeting that included Liz,

Vice President of Marketing & Communications.


15. On the afternoon of February 6, 2017, Liz Moore, VP of Marketing & Communications

requested that I meet with her in the conference room, and Lauren Thomason joined us. Mrs.

Moore wanted to discuss my meeting with Lauren that had taken place earlier that day. I stated

that I felt uncomfortable and wanted to have a human resource representative present, the request

not granted. Mrs. Moore began expressing concern about my, "ability to focus, poor memory,

difficulty with attention to details" and stated, "we need to revisit you working from home three

days a week." I asked Liz if she planned to revoke my disability accommodation, she stated, "the

accommodation was worked out between us and not through human resources" and that she

"could revoke them at any time for any reason." During the meeting I expressed concerns

regarding Mrs. Thomason's discriminatory remarks, which she initially denied. Prior to the end

of the meeting Mrs. Thomason did apologize for calling me, "stupid," Mrs. Moore did not

acknowledge or address my concerns about discrimination nor did she recognize the apology

Mrs. Thomason had made.


16. On February 6, 2017, I engaged in a protected activity as outlined in Section VIII, Title

VI when I acted in accordance with the Ascension Corporate Program by contacting the

Values Line, 24 hour a day, seven days a week anonymous ethics reporting line, answered by an

outside company called Ethics Point to report Liz Moore, Vice President of Marketing and

Communications, Lauren Thomason, Director of Marketing and Communications, and

Kristin Costanzo, Human Resources Director for disability discrimination, harassment, fear
        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 16 of 27




of revocation of disability accommodation as approved and implemented by Liz Moore, fear

of retaliation and loss of job for filing said ethics complaint. The disability accommodation

was informally approved and implemented by Liz Moore, Vice President of Marketing &

Communications for St. Vincent's Health System without notification of Human Resources.

at the advice of my treating psychiatrist, I subsequently filed a formal Accommodation

Request on February 7, 2017, through Ascension Health, the parent company of St.

Vincent's Health System.


17. My anonymity was breached when the parties identified in the ethics complaint were

notified on or about February 7, 2017 via email and phone calls of my anonymous ethics

complaint, which was filed in accordance with the Ascension Corporate Program.


18. On February 8, 2016, 10: 11 AM. I received a message received from Ethics Point referring

me to Kristin Costanzo, the Human Resources director who was a named party in the anonymous

ethics complaint. I filed on February 6, 2017.


19. On February 8, 2017. 2:33 PM after reading the response I contacted Ethics Point to further

outline concerns regarding why I filed the ethics complaint anonymously and why I requested

the investigation be handled at the Ascension level because an objective investigation was not

possible based on who was named in my ethics complaint. in St. Vincent's Health System

Ministry. I documented heightened concern about breach of anonymity, retaliation and

revocation of disability accommodations, and fear of job loss.



20. On February 9, 2017, 10:36 AM I called Ethics Point to further document the breach ofmy

anonymity and my heightened fear of retaliation and discrimination based on the fact that both
        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 17 of 27




Kristin Costanzo, Liz Moore, and Lauren Thomason who were identified in my ethics complaint

were both notified about the filing of my anonymous ethics complaint on or around February 7,

2017 via phone calls and email exchanges.


21. The formal accommodation request filed on the advice of my Psychiatrist through

Ascension for My Attention Deficit Hyperactivity Disorder disability was approved in part

by Ascension on February 17, 2017.


22. On February 20, 2017, I was called into a meeting with the three individuals named in the

complaint. 1 walked into the room and was issued a coaching agreement which placed me under

Positive Redirection and my existing disability accommodation was revoked


23. On February 20, 2017, 10:27 PM I again called Ethics Point and documented that after my

anonymity had been breached and all parties were notified of my ethic complaint. I requested

that Ethics Point again document the retaliation and discrimination that has occurred since the

filing ofmy ethics complaint on February 6, 2017 and in a meeting that had taken place earlier

on February 20, 2017. I reported that during the meeting I had been retaliated against by being

placed on Positive Redirection, that my accommodations had been revoked, and that my job was

in jeopardy.


24. On February 23, 2017 I filed a grievance against Liz Moore, Vice President of

Marketing & Communications and Lauren Thomason, Director of Marketing &

Communications with Kristin Costanzo, Director of Human Resources regarding the

Coaching Agreement I was issued for being falsely accused and written up for

unsubstantiated work errors, discrimination, and retaliation.


25. On February 28, 2017 Ethics Point informs me that my organization conducted an
        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 18 of 27




investigation, all parties were interviewed and that the investigation was closed.


26. On March 2, 2017 I contacted Ethics Point to ask how the investigation was conducted ifl

was not part of the investigation. I requested that Ethics Point again document the retaliation and

discrimination that has occurred since the filing ofmy ethics complaint on February 6, 2017,

including having my accommodations revoked and being placed under positive redirection

without notification.


27. On March 6, 2017 Ethics Point closes the case with no investigation information or outcome

documented in the Ethics Point casefile.


28. On March 24, 2017 I was called into a meeting and issued a Verbal Agreement by Liz

Moore, Vice President of Marketing & Communications and Lauren Thomason, Director of

Marketing & Commutations.


29. In response to the March 24, 2017 Verbal Agreement I filed a grievance against Liz

Moore, Vice President of Marketing & Communications and Lauren Thomason, Director of

Marketing & Commutations to the Director of Human Resources, Kristi Costanzo citing

false accusations and write ups for unsubstantiated work errors, retaliation, and

discrimination.


30. I sent an accommodation implementation follow-up email to Lauren Thomason on April 7,

2017, as more than 30 days had taken place after the accommodations had been approved by

Ascension.
        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 19 of 27




31. On April 20, 2017 1 emailed Lauren Thomason requesting follow-up on details and provided

resources that can be used to help collaborate and implement accommodations.


32. On April 20, 2017 I was called into a meeting and issued a Written Agreement by Liz

Moore, Vice President of Marketing & Communications and Lauren Thomason, Director of

Marketing & Commutations.


33. On April 21. 2017. Lauren Thomason emailed to report that accommodation items had

been ordered on April 1O.2017.


34. I reported to Lauren Thomason verbally and on April 24, 2017 via email that the

software had not been received or installed by our IT department onto my computer.


35. In response to the Written Agreement I filed a grievance on April 24, 2017, with Kristin

Costanzo, Director of Human Resources against Liz Moore, Vice President of Marketing &

Communications and Lauren Thomason, Director of Marketing & Commutations citing

false accusations and write ups for unsubstantiated work errors, retaliation, and

discrimination, and requiring me to work while performing jury duty service (Code of

Alabama 12-18-8. 1).


36. On April 24. 2017, l filed a grievance with Kristin Costanzo, Director of Human

Resources against Lauren Thomason for violation of my private health information,

harassment, retaliation, discrimination, and lack of disability accommodation

implementation.


37. On April 26, Kristin Costanzo, Human Resources Director requested to meet with me at

I :00 PM in order to discuss my grievances, as none of the five I filed had been investigated
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 20 of 27




or responded to by Mrs. Costanzo to date. upon arrival I saw that Lauren Thomason and Liz

Moore were in the meeting room. I was confused and asked why as I was told by Mrs.

Costanzo that she and I would be going over my grievances, I was given no answer and

instructed to enter the room.


38. I sat down and was immediately told that by Mrs. Costanzo that I deliberately deleted a

Facebook post updating the address of St. Vincent's Health System.


39. I informed Mrs. Costanzo that I had updated the business hours of St. Vincent's Health

System as indicated by the data and documentation from the Facebook Corporation, which

showed that I had not deleted or edited any Facebook post related to the address for St.

Vincent's Health System.


40. The Facebook documentation and data, which was included in the Written Grievance I

filed against Liz Moore and Lauren Thomason, showed that Liz Moore had made address

changes to St. Vincent's Health System Facebook page and that I had updated the business

hours if St. Vincent's Health System.


41. Prior to this allegation Liz Moore and Lauren Thomason had falsely accused me of

uploading an orthopedic video onto Facebook, an accusation that was disproven on my

behalf by Ascension.


42. Mrs. Moore and Mrs. Thomason had also falsely accused me of stopping a Facebook

campaign, which again, I able to disprove with the support of documentation provided by

Ascension Health. this incident was outlined in the Verbal Agreement Grievance filed

against Mrs. Moore and Mrs. Thomason.
        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 21 of 27




43. Because Mrs. Thomason and Mrs. Moore had a history of falsely accusing me of

Face book issues, both of which I had successfully disproven and due to the serious nature of

the accusation I requested to take the F acebook Corporation documentation from my folder

for her to again review the evidence, and reminded her that it was also included in the

Written Agreement Grievance I filed against Liz Moore and Lauren Thomason. Mrs.

Costanzo stated that I lied about deleting the Facebook address change post and was not

allowed to show the evidence in my defense, despite any prior false Facebook allegations

that had been made by Mrs. Moore and Mrs. Thomason. Mrs. Costanzo told me that I had to

choose whether or not to resign or be terminated for lying about deleting the Facebook

address change post.


44. I stated to Mrs. Costanzo that I did not want to resign from my job as Marketing &

Communications Manager for St. Vincent's Health System and that I did not lie about

deleting any Facebook address change post. I again brought up the fact that this allegation

was included in my Written Agreement Grievance, which had not been investigated but

Mrs. Costanzo cut me off, again stating that it did not matter and that she was praying for

me.


45. Mrs. Costanzo then told me to make a decision at that moment, termination or

resignation. Again, I stated that I would not resign based on a false allegation that I was not

allowed or prove, which was included in a grievance that had not been investigated. I was

interrupted and told to stop and make a choice, out of fear, duress, and worry about future

employment prospects, I was forced to resign by writing a statement dictated to me by Mrs.

Costanzo.
                        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 22 of 27

EEOC Form 5 (11/09)


                      CHARGE OF DISCRIMINATION                                                                Charge Presented To:                        Agency(ies) Charge No(s):
            This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                   Statement and other information before completing this form.
                                                                                                                     D FEPA
                                                                                                                     0      EEOC                             420-2017-02611
                                                                                                                                                                          and EEOC
                                                                            State or local Agency, if any

Name (indicate Mr.. Ms_, Mrs.)                                                                                               Home Phone (Incl. Area Code)               Date of Birth

Ms. Allison Crotwell                                                                                                              (205) 410-9128                          1977
Street Address                                                                            City, State and ZIP Code

2505 Old Oak Lane, Birmingham, AL 35243
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If ,nore than two, list under PARTICULARS below.)
Name                                                                                                                          No. Employees. Members        Phone No. (Include Area Code)

ASCENSION HEALTH D/B/A ST. VINCENT'S HOSPITAL                                                                                  500 or More                     (205) 939-7000
Street Address                                                                   -- .Git;,....state-a,~H~€0'de--"·-,..,......... -·-·-·
                                                                                                                                          ..
810 St. Vincent Drive, Birmingham, AL 35205                                                            Rt:CE.\VE.D
                                                                                 1
                                                                                                                                               '\
                                                                                                                                               I.
                                                                                 "'
Name                                                                             1                                            No Employees.rembers          Phone No. (Include Area Code)

                                                                                 t                    OCT - 3 2 17                              !
Street Address                                                                    f City, State and ZlP Code                                    1
                                                                                  ]1
                                                                                                                                                i.\
                                                                                      '                  ti C,, FFOI'
                                                                                             Rirminqha~ c,?__ist_~l.9,!Y~
DISCRIMINATION BASED ON (Check appropriate box(es).)
                                                                                        .-~---·~-··                                   CfrAT-E(S) DISCRIMINATION TOOK PLACE
                                                                                                                                               Ear1iest              Latest

  D       RACE        D      COLOR
                                           D        SEX        D       RELIGION          D             NATIONAL ORIGIN                         04-26-2017             04-26-2017
       0         RETALIATION       D       AGE
                                                    0       DISABILITY                 D         GENETIC INFORMATION

                 D     OTHER (Specify)                                                                                                                D   CONTINUING ACTION

THE PARTICULARS ARE (If additional paper iS needed. attach extra sheet(s))
  I am an individual with a disability as defined under the Americans With Disabilities Act of 1990, as
  amended. I was hired by the above-named employer on August 1, 2013, in the position of Marketing
  Manager. On March 11, 2016, I verbally requested a reasonable accommodation, for my disability from my
  Supervisor, Liz Moore. On March 24, 2016, my accommodation was approved.

  On October 18, 2016, Lauren Thomason was made Interim Director of the Marketing and Communications
  Department, where I worked. I received my first reprimand on November 23, 2016, from Lauren for leaving a
  comma out of a Facebook post. During the meeting, Lauren referred to me as being, "stupid" and asked, if "I
  was not capable of doing my job." She also stated that I lacked, "basic entry level skills." I am not aware of
   one with my disability being treated in this manner.

   On February 6, 2017, due to being discriminated against because of my disability and other incidents that
   violated my rights as well as HIPP A violations, I filed an ethics complaint against Human Resources Director,
   Kristin Costanzo, Liz Moore, Vice President of Marketing and Communications, and Lauren Thomason,
   Director of Marketing and Communications.
 I want this charge filed with both the EEOC and the State or local Agency, if any. I                  NOTARY        'llhen necessary for State and Local Agency Requirements
 will advise the agencies if I change my address or phone number and I will
 cooperate fully with them in the processing of my charge in accordance with their
 procedures.                                                                                           I swear or affirm that I have read the above charge and that it is true to
 I declare under penalty of perjury that the above is true and correct.                                the best of my knowledge, information and belief.
                                                                                                       SIGNATURE OF COMPLAINANT



                                                                                                       SUBSCRIBED AND SWORN TO BEFORE ME TH!S DATE
      Oct 03, 2017               Ju~~'zd.d(_                                                           (month. day. year)

             Date                                Charging Party Signature
                          Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 23 of 27


,
    ~:::,,            CHARGE OF DISCRIMINATION                                                             Charge Presented To:              Agency(ies) Charge No(s):
             This form i.s affected by the Privacy Act of 1974. See enclosed Privacy Act
                     Statement and other information before completing this form.
                                                                                                               D     FEPA
                                                                                                               ~     EEOC                        420-2017 -02611
                                                                                                                                                               and EEOC
                                                                           State or local Agency. if any



    On February 20, 2017, in retaliation for filing the ethics complaint, I was called into a meeting with the three
    individuals named in the complaint. I walked into the room with no knowledge or information about its
    purpose. I was handed a coaching agreement which placed me under the first step of a progressive
    termination. My disability accommodation was also immediately revoked.

    Subsequent to February 20, 2017, I filed five separate grievances with the employer because of being
    subjected to terms and conditions of employment not imposed upon my coworkers and disciplinary actions
    for infractions that I did not commit, or for infractions which my coworkers were not disciplined.

    On April 26, 2017, I was called into a meeting with Kristin Costanzo, Lauren Thomason and Liz Moore. I
    was accused by Kristin, of deleting a Facebook post and lying about it. I denied the accusations and offered
    proof but it was not considered. I was told that I could either resign my employment or be terminated. I was
    subsequently forced to resign my employment.

    I believe I have been discriminated against because ofmy disability and in retaliation in violation of the
    Americans With Disabilities Act of 1990.




                                                                                                                RECEIVED

                                                                                             'I
                                                                                                               OCT - 3 2017
                                                                                              l:
                                                                                              l',i




                                                                                                     NOTARY - When   necessa1y for State and Local Agency Requirements
    l want this charge filed with both the EEOC and the State or local Agency, if any. I
    w~1 advise the agencies if 1 change my address or phone number and 1 will
    cooperate fully with them in the processing of my charge in accqrdance with their
    procedures.                                                                                      l swear or affirm that l have read the above charge and that it is true to
    1 declare under penalty of perjury that the above is true and correct.                           the best d my knowledge, information and belief.
                                                                                                     SIGNATURE OF COMPLAINANT



                                                                                                     SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
        Oct 03, 2017
               Date
                                   ~~1-.JL        Charging Party Signature
                                                                                                     (month. day, year)
                        Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 24 of 27
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS

To:    Allison Crotwell                                                               From:    Birmingham District Office
       2505 Old Oak Lane                                                                       Ridge Park Place
       Birmingham, AL 35243                                                                    1130 22nd Street
                                                                                               Birmingham, AL 35205



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. l(a))
EEOC Charge No.                                 EEOC Representative                                                 Telephone No.

                                                KEVAN J. JACKSON,
420-2017-02611                                  Investigator                                                        (205) 212-2128
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [KJ       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 13 years)
before you file suit may not be collectible.



                                                                                                                      JUN 2 8 2019
 Enclosures(s)                                                                                                              (Date Mailed)
                                                                     District Director
 cc:
             ST VINCENTS HEALTH SYSTEM
             c/o Tammy L. Baker, Attorney at Law
             Jackson Lewis P.C.
             First Commercial Bank Building
             800 Shades Creek Parkway, Suite 870
             Birmingham, AL 35209
         Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 25 of 27

                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                  Birmingham District Office
                                                                                              Ridge Park Place
                                                                              1130 22ud Street South, Suite 2000
                                                                                       Birmingham, AL 35205
                                                                       Intake Information Group: 800-669-4000
                                                                  Intake Information Group TTY: 800-669-6820
                                                                       Birmingham Direct Dial: (205) 212-2100
                                                                                           FAX (205) 212-2105
                                                                                        Website: www.eeoc.gov


EEOC Charge No. 420-2017-02611

Allison Crotwell                                            Charging Party
2505 Old Oak Lane
Birmingham, AL 35243

St. Vincent's Health System                                 Respondent
c/o Tammy L. Baker, Attorney at Law
Jackson Lewis, P.C.
First Commercial Bank Building
800 Shades Creek Parkway, Suite 870
Birmingham, AL 35209

                                            NOTICE

The U.S. Equal Employment Opportunity Commission ("EEOC") erroneously issued a Dismissal
and Notice of Rights ("Notice") in the above referenced charge with the incorrect date of
mailing. The date of mailing on the Notice was June 6, 2018 but should have been June 6, 2019_
This letter is notice to you that the EEOC has retracted and rescinded the previously issued Notice
due to procedural deficiencies.


                                       -
Enclosed is a revised Notice dated June 28, 2019. You must file suit within 90 days of receipt of
the Notice enclosed with this correspondence. The EEOC apologizes for any inconvenience this
error may have caused.

If you have any questions regarding this Notice, please contact Enforcement Manager Eless Brown
by e-mail at eless.brown@eeoc.gov or by telephone at (205) 212-2019.




 JUN 2 8 2019
Date Mailed                                          Bradley A. Anderson
                                                     District Director

Enclosure
             Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 26 of 27
£.rn..Se 7 (Rey. 10/ 16) Complaint for Employment Discrimination

                      complaint a copy of your charge filed with the Equal Employment Opportunity
                      Commission, or the charge filed with the relevant state or city human rights
                      division.)

                      D
IV.        Exhaustion of Federal Administrative Remedies
           A.         It is my best recollection that I filed a charge with the Equal Employment

                      Opportunity Commission or my Equal Employment Opportunity counselor

                      regarding the defendant's alleged discriminatory conduct on (date): The original

                      complaint was filed by the Plaintiff with the OFCCP in July of 2017. The Plaintiff

                      was notified by the OFCCP in August of 2017 that her case was transferred to the

                      EEOC. The Plaintiff subsequently refiled her complaint with the EEOC on October

                      3, 2017.

           B.

           C.         The Equal Employment Opportunity Commission (check one):
                       D         has not issued a Notice of Right to Sue letter

                       M          issued a Notice of Right to Sue letter, which I received on (date):
                                                  ::Yv\tj l 1 2,0 t~
                                  (Note: Attach a copy of the Notice of Right to Sue letter from the Equal
                                  Employment Opportunity Commission to this complaint.)
            D.         Only litigants alleging age discrimination must answer this question:
                       Since filing my charge of age discrimination with the Equal Employment
                       Opportunity Commission regarding the defendant's alleged discriminatory conduct
                       (check one):
                       D          60 days or more have elapsed
                       D          less than 60 days have elapsed

 V.         Relief
            State briefly and precisely what damages or other relief the plaintiff asks the court to order.
            Do not make legal arguments. Include any basis for claiming that the wrongs alleged are

                                                                   Page 8 of9
             Case 2:19-cv-01586-JEO Document 1 Filed 09/25/19 Page 27 of 27
£Ill.Se 7 (Rey. 10/16) Complaint for Employment Discrimination

          continuing at the present time. Include the amounts of any actual damages claimed for the
          acts alleged and the basis for these amounts. Include any punitive or exemplary damages
          claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
           money damages.



                                                    PRAYER FOR RELIEF



           WHEREFORE, Plaintiff, Allison Crotwell, prays that that this Court:

           (a)        Enter a declaratory judgment that Defendants' policies, practices and

procedures complained of herein have violated and continue to violate the rights of

Plaintiff as secured by the Americans with Disabilities Act, as amended;

           (b)        Grant Plaintiff a permanent injunction enjoining Defendants, its

 Agents Successors, Employees, Attorneys, and those acting m concert with

 Defendants or at Defendants' request from violating the Americans with Disabilities

 Act, as amended;

            (c)       Grant Plaintiff an order requiring the Defendants to make her whole

 by paying the Plaintiff any and all lost wages, benefits, compensation, and monetary

 loss suffered as a result of the Defendant's unlawful actions;

            (d)       Order Defendant to pay the Plaintiff compensatory and punitive

 damages (including damages for mental anguish), interest, legal fees, expenses, costs;

            (e)        Grant such further, other and different relief, including equitable as this

 Court may deem just and proper.




                                                                 Page 9 of9
